DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-6 and 8-17 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14, 17 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 4,825,581 to Dailey.

Regarding claim 1, Dailey discloses a rodent box comprising:
A chamber (feed bin 20) having at least one wall (wall 74), wherein the at least one wall includes an aperture to allow access into the chamber (apertures 76 and 78);
A spacer that extends in a direction away from the chamber and includes a front wall configured to be disposed against a structure wall or floor in which the 
A channel defined between the chamber, the spacer and the structure wall or floor when the rodent box is positioned adjacent the structure wall or floor (entry area 72 between entry apertures 18 and 70).

Regarding claim 2 (dependent on claim 1), Dailey discloses the spacer comprising at least one planar section extending outwardly from the at least one wall of the chamber (partition 12).

Regarding claim 3 (dependent on claim 2), Dailey discloses the spacer being integral with the chamber (see Figure 2).  

Regarding claim 4 (dependent on claim 1), Dailey discloses the spacer being provided with a leg section extending downwards to as to be adjacent to the channel.  Figure 2 shows the bottom portion of wall 36 forming a leg section that extends downwards adjacent to entry area 72.  

Regarding claim 5 (dependent on claim 4), Dailey discloses the leg section is disposed on a side of the spacer opposite a side in which the at least one wall of the chamber that includes the aperture is located (see Figure 2). 

Regarding claim 6 (dependent on claim 4), Dailey discloses the leg section comprising a horizontal section extending to the chamber (partition 12).  

Regarding claim 8 (dependent on claim 1), Dailey discloses the chamber comprises a removable lid (closure 8).  

Regarding claim 9 (dependent on claim 1), Dailey discloses at least one guard wall is positioned adjacent the aperture and within the chamber (sidewalls 82 and 84).  

Regarding claims 10 (dependent on claim 1), 11 (dependent on claim 10), and 12 (dependent on claim 10), Dailey discloses a non-target species deterrent extending into the tunnel or comprising a pair of non-target species deterrents, each arranged proximate to a respective entrance of the channel, wherein the non-target species deterrent comprises a projection.  Figure 4 shows walls 30 and 32 comprising projections that extending inwardly to form openings 18 and 70, which comprises a non-target species deterrent because species that are too large for the openings are unable to enter the tunnel.  

Regarding claim 14 (dependent on claim 1), Dailey discloses the rodent box is configured to be attachable to the structure wall, and wherein the spacer is configured to space the chamber from the structure floor.  Figure 2 shows that 36 can be attachable to a structure wall and base 86 configured to space the chamber from the structure floor.  

Regarding claim 17 (dependent on claim 3), Dailey discloses the chamber being a box (see Figure 1) comprising a floor, two ends and two side walls (walls 30, 32, 34, 36) and the spacer comprising an upper section and a lower section (see entry area 72 and portion above entry area 72 in Figure 2), the upper section being an enclosure extending from both ends of the box in a direction away from a side wall (see upper portion 32 in Figure 2) and the lower section of the spacer comprises at least one leg (lower part of wall 36).  

Claims 16 is rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2011/0239526 by Nelson.

Regarding claim 16, Dailey discloses a method of installing a rodent box (pest station 100), the method comprising:
Supplying the rodent box having a chamber (cavity 108) with an aperture to allow access into the chamber (115 and 118), a spacer with a front wall distant from and substantially parallel to the chamber (111), and a channel formed by the chamber and spacer(see Figure 2); and
Positioning the spacer against a wall or floor of a building so that the aperture of the chamber faces the wall or floor of the building and is spaced away from the wall or floor of the opening (paragraph 39 discloses “A fastener, such as a nail or a screw, could be inserted through the aperture 123 to secure the bottom potion 103 to the surface of through the apertures 111a to secure the rear wall to a wall”).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,825,581 to Dailey in view of US Patent Number 2,825,176 to Floied.

Regarding claim 13 (dependent on claim 12), Dailey does not disclose the projection being a flexible projection arranged to flex to allow passage of a target rodent species.  However, this limitation is taught by Floied.  Floied discloses a rodent trap with a door 42 that comprises a flexible project that flexes to allow passage of a target rodent species.  It would be obvious to a person having ordinary skill in the art to modify Dailey using the teachings from Floied in order to keep out unwanted species and to keep rodents that enter the trap from escaping.

Claim 15 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,825,581 to Dailey in view of US Patent Application Number 2011/0239526 by Nelson.

Regarding claim 15 (dependent on claim 1), Dailey does not disclose a trap within the chamber.  However, this limitation is taught by Nelson.  Nelson discloses rodent trap 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642